Citation Nr: 0500881	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-32 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to assignment of a higher disability rating for 
left otitis media and healed perforation, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1943 to March 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A notice of disagreement was received in May 2003.  A 
statement of the case was issued in September 2003, and a 
timely substantive appeal was received in October 2003.

The veteran and his spouse appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the Newark, New Jersey, RO in December 2004.

In December 2004, the undersigned granted the appellant's 
motion to advance his appeal on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's service-connected left ear otitis media and 
healed perforation is currently manifested by suppuration.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent disability 
rating for the veteran's service-connected left ear otitis 
media and healed perforation have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.7, Diagnostic Code 6200 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the disposition of the appeal, which constitutes a 
total grant of the benefit sought on appeal, no assessment of 
the VA's compliance with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) is required.
 
The veteran contends that the severity of his service-
connected left ear otitis media and healed perforation 
warrants a compensable disability rating under the provisions 
of 38 C.F.R. § 4.7, Diagnostic Code 6200.

Diagnostic Code 6200 provides the rating criteria for 
evaluation of chronic suppurative otitis media, mastoiditis 
or cholesteatoma.  During suppuration or with aural polyps, a 
10 percent evaluation is warranted.  A 10 percent evaluation 
is the schedular maximum assignable under this Diagnostic 
Code.  

A September 2001 operation report from Columbia Presbyterian 
Medical Center for a revision of the left tympanoplasty with 
mastoidectomy, canal wall down with ossicular reconstruction, 
noted draining from the veteran's left ear.

A March 2002 VA medical examination report noted that the 
veteran reported discharge from his left ear.

A January 2003 VA medical examination report found normal 
auricle, normal ear canal, and normal tympanic membrane 
bilaterally, with no clinical evidence of active disease.

A January 2004 letter from Dr. Wazen, a private physician, 
noted that the veteran had suffered from recurrent ear 
discharge from the left ear and that he needed to have his 
left mastoid cavity cleaned periodically to prevent recurrent 
infections and discharge.  

A January 2004 VA medical examination report noted that the 
veteran's left ear had a mastoid cavity, had to be cleaned 
during the examination, and that the veteran currently 
suffered from active left ear disease.
The Board finds that the preponderance of the evidence 
supports a 10 percent rating based on the presence of 
suppuration.


ORDER

A 10 percent disability rating, but no higher, for the 
veteran's service-connected left ear otitis media and healed 
perforation is warranted, and the appeal is granted.




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


